Title: [Diary entry: 29 April 1790]
From: Washington, George
To: 

Thursday 29th. Received from the joint Committee of Congress two Acts for my approbation & Signature—viz—one for “Regulating the Military Establishment of the United States” and the other “An Act for the Punishment of certain crimes against the United States.” Fixed with the Secretary of State on the present which (according

to the custom of other Nations) should be made to Diplomatic characters when they return from that employment in this Country and this was a gold Medal, suspended to a gold Chain—in ordinary to be of the value of about 120 or 130 Guineas. Upon enquiry into the practice of other Countries, it was found, that France generally gave a gold Snuff-box set with diamonds; & of differt. costs; to the amount, generally, to a Minister Plenipotentiary of 500 Louisdores—That England usually gave to the same grade 300 guineas in Specie—And Holld. a Medal & Chain of the value of, in common, 150 or 180 Guineas the value of which to be encreas’d by an additional weight in the chain when they wished to mark a distinguished character. The Reason why a medal & Chain was fixed upon for the American present, is, that the die being once made the Medals could at any time be struck at very little cost, & the Chain made by our own artizans, which (while the first should be retained as a memento) might be converted into Cash. The following Gentlemen dined here—viz—Of the Senate, Messrs. Strong, Doctr. Johnston, Mr. Patterson, Mr. Morris, Mr. Carroll, Mr. Lee, Mr. Walker, Govr. Johnston, & Mr. Gunn and of the House of Representatives, Mr. Sturges, Mr. Benson, Mr. Floyd, Mr. Scureman, Mr. Vining Mr. Smith Maryland, Mr. Bland, and Mr. Sumpter.